     Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 1 of 32 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT CHARLESTON
_______________________________________
                                            )
THE WEST VIRGINIA COALITION                 )
AGAINST DOMESTIC VIOLENCE, INC.,            )
                         Plaintiff,         )
                                            )
v.                                                              2:19-cv-00434
                                            ) Civil Action No: _________________
                                            )
PATRICK J. MORRISEY, in his official        )
capacity as Attorney General for the        )
State of West Virginia,                     )
                        Defendant.          )
                                            )
_______________________________________)

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       This case is brought by a coalition of domestic-violence shelters whose mission is to

provide a safe haven for women, men, and children fleeing violent homes and relationships across

West Virginia. The shelters strive not only to protect domestic-violence victims from further

physical harm, but also to create an environment in which victims are not retraumatized. Central

to this mission is the need to keep weapons out of shelters and off shelter property. A domestic-

violence shelter faces special dangers when someone brings a gun onto its property, whether that

person is a known abuser, a shelter resident, or simply someone whom shelter staff doesn’t

recognize. It is essential that shelter staff be allowed to protect themselves and their residents by

exercising their professional judgment about how best to respond in such situations, whether by

investigating, asking the person to remove the gun from the premises, or calling the police.

       For years, the shelters could do just that. But in 2018, the West Virginia legislature made

this activity illegal. Over strong opposition from the shelters—who voiced their desire “to

determine for themselves what is best when it comes to ensuring gun safety” on their own
      Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 2 of 32 PageID #: 2



property—West Virginia’s lawmakers passed a sweeping statute forcing the shelters and other

property owners to allow employees and visitors to bring firearms onto their parking lots. W. Va.

Code § 61-7-14(d). While certain provisions of the law state that such firearms must be locked

inside or to the car and out of view, the statute goes so far as to forbid the shelters from even asking

questions about the presence of firearms in vehicles driven onto their property. Id. § 61-7-

14(d)(2)(A).

       This blatant content-based speech restriction violates the shelters’ First Amendment right

to free speech. Their First Amendment right of association is also violated by the law’s mandate

that they accept firearms onto their own property. Id. § 61-7-14(d)(1) & (4). This mandate is

antithetical to their mission, acutely interferes with their ability to create the kind of safe haven

that is essential to their existence, and thus inhibits their right to associate freely with the clients

they serve. The law further tramples on the shelters’ constitutional rights because it is vaguely

worded, and because it inhibits their ability to protect their own safety (and the safety of their

clients) on their own property.

       To be clear, the shelters do not challenge the ability of anyone to keep and bear a firearm

for lawful purposes inside their home, or even in public. Instead, they bring this suit to protect

their own ability to ensure the safety of themselves, their employees, and their clients—on their

own property. They seek a declaration that the challenged provisions violate their rights under the

First Amendment and the Due Process Clause of the U.S. Constitution, and an injunction

preventing the Attorney General of West Virginia from enforcing the provisions against them.




                                                   2
      Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 3 of 32 PageID #: 3



                                  JURISDICTION AND VENUE

        1.      This action is brought under 42 U.S.C. § 1983 to address the deprivation, under

color of state law, of rights secured by the First and Fourteenth Amendments to the Constitution

of the United States.

        2.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1343(a)(3),

1343(a)(4), and 1367(a). The Court may grant injunctive and other relief under 28 U.S.C. §§ 2201

and 2202.

        3.      Venue is proper under 28 U.S.C. § 1391(b)(1) and (2) because the defendant’s place

of business is located within this district, and because a substantial part of the events giving rise to

the claims in this complaint occurred in this district.

                                              PARTIES

        4.      The West Virginia Coalition Against Domestic Violence, Inc. is a 501(c)(3)

nonprofit membership organization with a principal place of business in Elkview, West Virginia.

The coalition has fourteen members, each of which is a domestic-violence program licensed by

the West Virginia Family Protection Services Board. In service of its mission to end personal and

institutional violence, the coalition supports member programs in their provision of services to

victims of domestic violence by strengthening public policy, coordinating statewide education and

training, providing assistance to member programs, and raising public awareness about violence

against women. It is overseen by a board of directors drawn in part from its membership, and

advised by member committees.

        5.      Defendant Patrick J. Morrisey, sued in his official capacity, is the Attorney General

for the State of West Virginia with a principal place of business in Charleston, West Virginia.

Article VII, § 1 of the West Virginia Constitution and West Virginia Code § 5-3-1 et seq. establish




                                                   3
       Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 4 of 32 PageID #: 4



the office of the Attorney General and empower the Attorney General to act as the chief legal

officer of the state. The statute challenged in this case authorizes the Attorney General to enforce

its prohibitions by seeking civil penalties and equitable relief. W. Va. Code. § 61-7-14(f).

Defendant Patrick J. Morrisey is a person within the meaning of 42 U.S.C. § 1983, and acts under

color of state law when enforcing the statute under section 61-7-14(f).

                                              FACTS

The Parking Lot Amendments

        6.     Before June 2018, West Virginia recognized the traditional and constitutional rights

of property owners to prohibit the open or concealed carrying of “any firearm or deadly weapon”

on their property, in language now codified as West Virginia Code § 61-7-14(b). Anyone who

brought a firearm or deadly weapon onto the property of another, and who refused to temporarily

relinquish the weapon or leave the premises upon a request to do so, was guilty of a misdemeanor.

See W. Va. Code § 61-7-14(c).

        7.     But in March 2018, the West Virginia legislature enacted House Bill 4817, which

amended West Virginia Code § 61-7-14 and became effective on June 8, 2018. These amendments

(referred to here as the Parking Lot Amendments) sharply curtailed the rights of persons who own,

lease, or control private property to decide whether—and under what circumstances—others may

bring firearms onto their parking lots. They do this through four principal restrictions:

   •    the Prohibition Provisions (subsections 61-7-14(d)(1) and (d)(4));

   •    the Inquiry and Search Provisions (subsections 61-7-14(d)(2)(A) and (B));

   •    the Take No Action Provision (subsection 61-7-14(d)(2)(C)); and

   •    the Employment Provision (subsection 62-7-14(d)(3)(B)).




                                                 4
     Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 5 of 32 PageID #: 5



       The Prohibition Provisions

       8.       The Prohibition Provisions, set out in subsections 61-7-14(d)(1) and (d)(4), forbid

persons who own, rent, or control property from prohibiting firearms in their parking areas.

       9.       Specifically, subsection (d)(1) provides:

             No owner, lessee, or other person charged with the care, custody, and
             control of real property may prohibit any customer, employee, or invitee
             from possessing any legally owned firearm, when the firearm is: (A)
             [l]awfully possessed; (B) [o]ut of view; (C) [l]ocked inside or locked to a
             motor vehicle in a parking lot; and (D) [w]hen the customer, employee, or
             invitee is lawfully allowed to be present in that area.

       10.      Subsection (d)(4) contains complementary language that prevents a property

owner from denying vehicles with firearms access to their parking lot:

             No owner, lessee, or other person charged with the care, custody, and
             control of real property may prohibit or attempt to prevent any customer,
             employee, or invitee from entering the parking lot of the person’s place of
             business because the customer’s, employee’s, or invitee’s motor vehicle
             contains a legal firearm being carried for lawful purposes that is out of view
             within the customer’s, employee’s, or invitee’s motor vehicle.

       The Inquiry and Search Provisions

       11.      The Inquiry and Search Provisions, set out in subsections 61-7-14(d)(2)(A) and (B),

restrict the right of persons who own, rent, or control property to ask about the presence of firearms

in a vehicle, or to search vehicles on their property that they have reason to believe contain a gun.

       12.      Specifically, subsections (d)(2)(A) and (B) provide in relevant part:

             No owner, lessee, or other person charged with the care, custody, and
             control of real property may violate the privacy rights of a customer,
             employee, or invitee either: (A) [b]y verbal or written inquiry, regarding the
             presence or absence of a firearm locked inside or locked to a motor vehicle
             in a parking lot; or (B) [b]y conducting an actual search of a motor vehicle
             in a parking lot to ascertain the presence of a firearm within the vehicle[.]

       13.      The Inquiry and Search Provisions do not indicate what “privacy rights” would be

violated if a property owner inquired about the presence or absence of a firearm in the vehicle. Nor



                                                   5
      Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 6 of 32 PageID #: 6



do they indicate how a property owner is expected to determine that the motor vehicle is locked,

without actually verifying this him or herself. In addition, the Inquiry Provision does not require

that the firearm be out of view.

       The Take No Action Provision

       14.      The Take No Action Provision, codified at subsection 61-7-14(d)(2)(C), curtails

what persons who own, rent, or control property may say or do after they learn that someone has

brought a gun onto their property.

       15.      Specifically, subsection (d)(2)(C) provides:

             No owner, lessee, or other person charged with the care, custody, and
             control of real property may take any action against a customer, employee,
             or invitee based upon verbal or written statements of any party concerning
             possession of a firearm stored inside a motor vehicle in a parking lot for
             lawful purposes, except upon statements made pertaining to unlawful
             purposes or threats of unlawful actions involving a firearm made in
             violation of [West Virginia’s threats of terroristic acts statute].

       16.      The Take No Action Provision is not limited to firearms that are “out of view” and

does not require that the motor vehicle or firearm be locked. Nor does it explain how a property

owner is expected to determine whether a firearm is stored “for lawful purposes,” particularly

given that property owners are prohibited from making inquiries about the presence of a firearm

in a car in their parking lot. In addition, the phrase “take any action” is not defined or limited

anywhere in the Parking Lot Amendments.

       The Employment Provision

       17.      The Employment Provision, subsection 61-7-14(d)(3)(B), forbids employers from

conditioning employment on an employee’s agreement not to keep a firearm locked inside his or

her vehicle. Specifically, it provides:

             No employer may condition employment upon . . . (B) [a]n agreement with
             an employee or a prospective employee prohibiting that natural person from



                                                 6
      Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 7 of 32 PageID #: 7



              keeping a firearm locked inside or locked to a motor vehicle in a parking lot
              when the firearm is kept for lawful purposes.1

        18.      Subsection (e) of the Parking Lot Amendments declares that property owners have

“no duty of care related to the acts prohibited under [subsection (d)]” and have immunity from any

“civil action for money damages based upon any action or inactions taken in compliance with

subsection (d)[.]” W. Va. Code § 61-7-14(e)(1), (2). But this provision does not explain how a

property owner is supposed to determine whether a firearm is “lawfully possessed” for “lawful

purposes” in a “locked” motor vehicle, when they are prohibited from making any inquiries about

the firearm’s presence in the motor vehicle.

        19.      Finally, subsection (f) of the Parking Lot Amendments authorizes the West Virginia

Attorney General to enforce these prohibitions by seeking injunctive relief and civil penalties of

up to $5,000 for each violation, plus costs and attorney’s fees. W. Va. Code § 61-7-14(f)(1), (2).

The law also permits “aggrieved” customers, employees, and invitees to bring a parallel lawsuit to

enforce the Parking Lot Amendments’ prohibitions, and likewise entitles them to seek injunctive

relief, civil penalties, and costs and attorney’s fees. Id. § 61-7-14(f)(4).

        20.      Before the Parking Lot Amendments went into effect, property owners in West

Virginia had the right to determine for themselves how best to ensure the safety and security of

their property and the people on it, including by prohibiting the carrying or concealing of firearms

throughout the property and any parking area. Property owners were also able to take reasonable

steps to investigate potential threats to the safety and security of their property, including by asking

employees, customers, and invitees whether they had brought a firearm onto the property. But the




1
         The Employment Provision also prohibits an employer from conditioning employment on whether the
employee holds a conceal carry license. W. Va. Code § 61-7-14(d)(3)(A). That subsection is not challenged in this
lawsuit.



                                                       7
     Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 8 of 32 PageID #: 8



Parking Lot Amendments override the rights of property owners to assess and decide for

themselves how best to ensure safety on their own property.

Coalition members provide critical services to victims fleeing domestic violence

       21.     The mission of the West Virginia Coalition Against Domestic Violence is “to end

personal and institutional violence in the lives of women, children and men.” With its members,

the coalition works to “transform social, cultural, and political attitudes” and promote values of

respect and nonviolence.

       22.     The coalition’s fourteen members provide direct services to victims of domestic

violence and their children in all of West Virginia’s 55 counties. Each member program is an

incorporated non-profit entity that manages its own facilities and programs and promulgates its

own policies, within the parameters of the coalition’s “principles of unity,” as well as the licensing

requirements of the West Virginia Family Protection Services Board.

       23.     The coalition’s member programs own, lease, or are charged with the care, custody,

and control over a variety of properties throughout the state, many of which include parking areas

that are subject to the Parking Lot Amendments. For instance, each coalition member operates at

least one licensed shelter where victims of domestic violence and their minor children can reside

on a temporary basis. Because of security and confidentiality concerns, member programs strictly

control access to their shelters and do not publicly disseminate shelter addresses.

       24.     Coalition programs also provide additional support services through outreach

offices. These services may include case management, advocacy, crisis intervention, referrals,

counseling, a 24-hour hotline, safety planning, temporary emergency shelter, and sexual-assault

services, among others. In addition, six coalition members operate visitation and exchange centers




                                                  8
      Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 9 of 32 PageID #: 9



where estranged parents can have court-ordered visitation with their minor children in a controlled

and secure environment.

        25.     Providing safety to their clients and their clients’ children is of paramount

importance to all coalition members. The coalition’s data shows that in West Virginia, there were

at least 34 domestic-violence-related deaths in the year running from October 2017 through

September 2018, with 42% involving a firearm.2 The year before, West Virginia saw at least 27

domestic-violence-related deaths, and 67% involved a firearm.3 In addition, coalition members

know that one of the most dangerous times for abuse victims is when they attempt to leave their

abusers. The coalition’s “Dangerousness Lethality Assessment Guide” identifies a victim’s

attempt to leave her abuser as an indicator of highly dangerous or potentially lethal behavior on

the part of the abuser.

        26.     According to the National Coalition Against Domestic Violence, there have been

at least 268 gun-related domestic-violence fatalities in America so far this year.4 And the number

of domestic-violence homicides perpetrated with a firearm has been climbing in recent years,

increasing by 26 % from 2010 to 2017.5 Abusers also use guns to threaten and control their victims,

even if they never pull the trigger. About 4.5 million American women alive today have been

threatened with a gun by an intimate partner.6 There is also a striking overlap between abusers who



2
       W. Va. Coal. Against Domestic Violence, WV DOMESTIC VIOLENCE RELATED DEATHS OCTOBER 1, 2017 –
SEPTEMBER 30, 2018.
3
       W. Va. Coal. Against Domestic Violence, WV DOMESTIC VIOLENCE RELATED DEATHS OCTOBER 1, 2016 –
SEPTEMBER 30, 2017.
4
        NAT’L COAL. AGAINST DOMESTIC VIOLENCE, http://www.ncadv.org (last visited June 5, 2019).
5
         Emma E. Fridel & James Alan Fox, Gender Differences in Patterns and Trends in U.S. Homicide, 1976-
2017, 6 VIOLENCE & GENDER 34 (2019).
6
        Susan B. Sorenson & Rebecca A. Schut, Nonfatal Gun Use in Intimate Partner Violence: A Systematic
Review of the Literature, 19 TRAUMA, VIOLENCE, & ABUSE 431–42 (2018).




                                                     9
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 10 of 32 PageID #: 10



stalk their victims and those who possess a firearm. In a recent study of over 500 women who

contacted the National Domestic Violence Hotline, almost half who said they were stalked also

said that their abusers carried guns in their car or on their persons.7

        27.     These numbers are not simply statistics to the coalition and its members; they are

the realities that their clients and their clients’ children face every day. For example, the executive

director of one coalition member (“Program A”) estimated that the majority of her shelter’s clients

have experienced gun violence at the hands of their abusers, including being threatened with a gun.

Another coalition member (“Program B”) has housed numerous residents who were threatened

by guns. At its shelter and outreach centers combined, this program has served more than 330

victims in the last five years who reported that their abusers had access to weapons. About five

years ago, Program B installed bullet-resistant glass at its shelter.

        28.     The executive director of another coalition program that runs a licensed shelter

(“Program C”) explained that she wants to do everything possible to create a safe haven for

victims of domestic violence. Her program recently housed a client whose abuser told the client

that he loved his guns more than their kids and would choose to rescue the guns over the children

if their house ever caught fire. That client had to be moved to a location in another county because

the abuser posed too much of a danger after making threatening references to shootings.

        29.     One coalition member (“Program D”) has in the past year received three clients

directly from the local hospital after the clients had been treated for gunshot wounds suffered at

the hands of their abusers. That same program also recently took in a woman and her young son

fleeing an abuser who held his gun to the son’s head as his method of terrorizing and controlling




7
       T.K. Logan & Kellie R. Lynch, Dangerous Liaisons: Examining the Connection of Stalking and Gun Threats
Among Partner Abuse Victims, 33 VIOLENCE & VICTIMS 399–416 (2018).



                                                     10
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 11 of 32 PageID #: 11



his victim. The executive director of another coalition member (“Program E”), estimated that

nearly half of its current clients have experienced gun violence (including being threatened by a

gun), and noted that guns are used in power and control dynamics common to abusive relationships.

       30.     For these reasons, coalition members hold as part of their core missions the creation

of a safe place for victims where they will not be retraumatized by the presence of weapons,

including firearms. Because firearms are frequently used as a mechanism of control in abusive

relationships, coalition members work to keep weapons off their property, not only to make their

clients and their clients’ children physically safe, but also to reassure them that they are in a safe

environment.

       31.     To create a sanctuary where their clients can feel secure, coalition members

maintain weapons-free policies, described in detail below, and also use a wide variety of security

tools, including video surveillance on the interior and/or exterior of the shelter, intercom and

monitoring systems, alarms, double-door entry, and glass-break sensors. They also keep in regular

contact with local law enforcement to request additional patrols and to accompany residents to

appointments when necessary. To maintain safety for everybody in the shelter, residents likewise

must adhere to shelter rules, such as keeping confidential the identities of other residents, following

lockdown and other security procedures, and not inviting their abusers to the shelter.

Coalition members have special security concerns

       32.     As organizations that provide direct services to victims of abuse, coalition members

operate in an environment that poses special and significant security concerns for their programs,

their staff, and their clients. These risks are posed by abusers and by shelter residents themselves,

including the children who stay at the shelters and may access weapons present on the premises.




                                                  11
     Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 12 of 32 PageID #: 12



        33.      Abusers routinely come to coalition members’ properties seeking to further threaten,

intimidate, or harm their victims. For example, at Program C, an abuser recently threatened to

ram a victim’s car parked in the shelter’s lot, and then did so with his truck before fleeing. The

victim in that case was particularly scared because she knew her abuser to regularly carry a gun

under his front seat (though no one knows whether he had it that day, or indeed whether he was

even allowed to legally possess a firearm). As another example, Program D reports regularly

receiving threats from abusers. In one instance, an abuser threatened to firebomb the shelter,

prompting the program to contact police.

        34.      More common are abusers who lurk around the shelter or outreach offices, a

common control tactic that works through intimidation, even if the abusers never directly make

contact with their victims. Programs A, B, and C have all had abusers or their family members

loitering on roads adjacent to shelter property—or even coming into the shelter lot—in an effort

to intimidate residents. At Program B, an abuser recently snuck into the shelter’s parking area to

steal the license plates from his victim’s car.

        35.      Another tactic used by abusers is to access shelter property under false pretenses,

making it difficult for shelter staff to determine whether they are trespassing or there lawfully (a

problem compounded by the fact that victims occasionally invite their abuser to the shelter).8 For

example, Program B had a pair of recent incidents where an abuser posed as the victim’s family

member, gaining access to the shelter’s main entryway. Program C had an abuser come to the

shelter claiming to be there for a job interview and another one claiming that he needed a copy of

a lease from his wife. Program E has had abusers pose as delivery persons in attempts to gain




8
        Programs A, B, and C have all faced situations in which shelter residents have invited potentially dangerous
people onto shelter property, contrary to shelter rules.


                                                        12
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 13 of 32 PageID #: 13



access, with one abuser going so far as to pretend to have a court order directing him to deliver the

victim’s belongings.

       36.     For the six coalition members that operate visitation and exchange centers, abusers

pose an additional security challenge because they are participants in the visitation program and

therefore allowed on the property. These centers provide a location for supervised visitation of

children by noncustodial parents, allowing a custodial parent to sign a child into the center and

then depart before the noncustodial parent arrives for visitation. The importance of providing a

safe visitation and exchange location cannot be overstated. Just last year, a man shot and killed his

son-in-law during a child custody exchange at a gas station in Craigsville, West Virginia. The man

then took his own life. The children witnessed these horrific events.

       37.     Program B, which runs a series of these centers in its service area, regularly

handles incidents where noncustodial parents have become irate at program staff and were escorted

from the premises, at times by local police. In addition, on a more than monthly basis, the

program’s primary visitation and exchange center must handle situations in which a visiting parent

has broken the rules—for example, by coming earlier than permitted and overlapping with the

custodial parent (who may have an order of protection against him or her). The program’s visitation

and exchange centers have also had other security scares, such as an unknown person sitting in a

parked car in its lot and taking pictures of people entering and exiting the center.

       38.     In addition to the special risks posed by abusers, coalition members’ shelter staff

and residents at times face the risk of violence from other shelter residents. According to the

executive director of Program E, victims of domestic violence have experienced significant

trauma, and as a result may experience heightened mood and agitation, or engage in fear-driven

decision-making that can lead to confrontation. These issues are compounded for certain shelter




                                                 13
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 14 of 32 PageID #: 14



clients, who may be experiencing mental-health issues, have drug or alcohol dependency, or be

survivors of sexual assault. For these reasons, the executive director of Program E is concerned

that some shelter residents may pose security risks to other residents or staff if they have a weapon

or if they have ready access to a weapon.

        39.     The executive director of Program C explained that it is not uncommon for

residents to bring weapons or drugs onto the property. She estimated that residents bring firearms

onto the property approximately three times a year. She also estimated that the program learns of

residents keeping weapons (usually knives, but sometimes guns) and drugs in their cars about eight

times a year. The director explained that the danger posed by weapons and drugs in cars is that

residents may access them, endangering themselves or others, and that the weapons are prone to

theft. Program A, which has had several clients come onto the property with knives and firearms,

has similar concerns that a client may access weapons that are on the property (either in the shelter

itself or the parking lot).

        40.     Finally, coalition members also worry that weapons in close proximity could be

accessed by children staying at the shelter. For example, the executive director of Program B

explained that a motivating factor for the program’s weapons policy is that they do not want

children to inadvertently gain access to weapons.

Coalition members’ policies regarding firearms on shelter property

        41.     To contend with all these risks, the Family Protection Services Board (FPSB)

requires licensed domestic-violence shelters to have written policies “that prohibit the possession

and use of weapons . . . violence and drug and alcohol use within the shelter.” W. Va. Code R.

§ 191-2-4.1 (exempting law enforcement officers who are carrying weapons while on the

premises). A copy of the policies must be “supplied to and signed by residents to acknowledge




                                                 14
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 15 of 32 PageID #: 15



agreement to adhere to the policies.” Id. All coalition members comply with these minimum

licensing requirements. But coalition members frequently go a step further and also prohibit the

presence of weapons, including firearms, in their parking lots.

       42.      As described in more detail below, the Parking Lot Amendments implicate the

coalition members’ policies and practices in at least four different respects: (i) the house rules and

guidelines for residents, which are discussed with and signed by residents at intake; (ii) employee

agreements and manuals; (iii) signs on the property prohibiting weapons; and (iv) case-by-case

situations in which coalition members want to exercise their professional judgment to take

appropriate action if they determine a firearm is or may be present in a vehicle on their property.

Program A

       43.      Program A runs a shelter as well as several outreach offices. Program A’s shelter

has two parking lots—a front lot and a rear lot—that are used exclusively by the shelter. The rear

lot sits on land owned by Program A. The front lot is owned by a private company, which leases

it to Program A.

       44.      Program A’s mission echoes the coalition’s commitment to nonviolence, and its

policies are motivated in large part towards its goal of eliminating actual and potential violence

from the lives of its clients. Specifically, Program A describes its mission as:

             [T]he elimination of personal, institutional, and cultural violence against
             women, children, and men regardless of their race, creed, age, color,
             national origin, religion, sexual orientation, or disability. By developing
             strong community support and a professional program, [Program A]
             provides safety and quality emergency intervention, advocacy, prevention,
             and educational services for victims and witnesses of domestic and/or
             sexual violence. [Program A] works for systemic changes and changes in
             public attitudes to assure and empower families with options for building
             lives free of violence.




                                                 15
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 16 of 32 PageID #: 16



         45.   Program A’s house rules echo this purpose, and tell prospective clients that “we

want each resident to feel comfortable, safe and at ease in our shelter.” The employee handbook

makes a similar commitment to employees, stating that “[i]t is the goal of [Program A] to provide

a safe, hazard-free environment for all employees,” and any employee who raises concerns about

their personal safety “can expect that [Program A] will address the employee’s safety concerns

confidentially with the Executive Director on an individual basis.”

         46.   Before the Parking Lot Amendments were enacted, Program A had a strict policy

prohibiting all weapons anywhere on its property, including the parking areas under its control.

This policy was enshrined in posted notices, in house rules given to prospective shelter residents

at intake, and in the employee handbook. Under Program A’s former policy, staff were permitted

to ask residents whether they had firearms or other contraband in their vehicles, if they believed

such inquiry was warranted. As a result of the Parking Lot Amendments, Program A has been

forced to change this policy and allow residents, staff, and others to possess firearms in its parking

areas.

         47.   Prior to the Parking Lot Amendments, Program A’s weapons policy stated:

               Weapons are strictly prohibited on [Program A’s] property as well
               as any location or activity where [program] employees are or may
               be conducting business. Concealing a weapon or attempting to
               conceal a weapon on [program] property or any location or activity
               where [program] employees are or may be conducting business will
               be cause for immediate termination.

         48.   After the Parking Lot Amendments were passed, however, Program A changed its

policy to say: “Weapons are strictly prohibited in [Program A’s] shelter facility.”

         49.   Before the Parking Lot Amendments, when a resident came onto the property with

weapons, Program A would make arrangements to lock the weapons in a lockbox or ask the

resident to give the firearms to a family member or friend. After the Parking Lot Amendments



                                                 16
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 17 of 32 PageID #: 17



went into effect, Program A had an all-staff meeting at which staff were instructed that, because

of the change in the law, they may no longer enforce a policy prohibiting guns throughout the

program’s property, or even ask prospective residents whether they have guns in their cars. As a

result of the Parking Lot Amendments, residents who come to the shelter may now keep firearms

in their cars. Program A was also forced to revise its employee handbook, and to change how it

interprets and applies its posted notices and house rules.

        50.     The Parking Lot Amendments exacerbate the security concerns faced by Program

A. The executive director of Program A explained that in their line of work, staff have to be able

to make judgment calls to avoid potentially dangerous situations. For example, clients have

previously brought weapons, including firearms, onto the program’s property and the executive

director of Program A is concerned that clients may access these weapons, putting themselves or

others in danger. However, because of uncertainty about what type of inquiries about firearms in

cars (if any) might be allowed under the Parking Lot Amendments, Program A has been forced to

adopt a temporary policy of not asking any questions about the presence of firearms in cars.

        51.     Another pressing concern for the executive director of Program A is the fact that a

victim’s vehicle is often shared property with her abuser and he is likely to have a key to her car.

As a result, a gun in a shelter resident’s car may put her, her fellow residents, and shelter staff at

significant risk even if the car is locked.

        52.     Program A strongly desires to revert to its former policy of prohibiting firearms

throughout its property (including its parking areas) and of permitting its staff to enforce this policy

including by asking prospective shelter residents whether they have a gun. But for the Parking Lot

Amendments, and its concern about incurring large financial penalties, Program A would do so.




                                                  17
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 18 of 32 PageID #: 18



Program B

        53.        Program B runs a shelter (which also houses the program’s administrative offices)

on property that it owns. This property includes a large parking area in front of the building.

Because of security concerns at the shelter, when staff see a car they don’t recognize in the parking

lot for ten to fifteen minutes, they ask residents if anyone is expecting a visitor. If no one is

expecting a visitor, program staff will approach the vehicle and ask what the person is doing in the

parking lot. The executive director of Program B explained that this situation happens a couple of

times a week. The unknown visitor could be someone dropping off donations or someone looking

for a neighboring property. In some situations, however, the stranger turns out to be an abuser—

in which case, if the staff recognizes that the vehicle is occupied by an abuser, they will typically

call the police.

        54.        Program B also operates a number of outreach offices and visitation and exchange

centers. Three of the visitation centers are co-located with the outreach offices; the outreach

services are conducted during the day and the visitation services are provided in the evening. These

offices are rented by the program and have parking areas controlled by the program. In addition,

Program B runs a stand-alone visitation and exchange facility.

        55.        Before the Parking Lot Amendments, Program B had a pair of policies prohibiting

weapons. The employee policy provided that “employees are prohibited from carrying or bringing

any weapon to the work site or any [Program B] property.” The program’s Shelter Policies (for

residents) stated that weapons “shall not be permitted on the premises of the [program].” These

policies were motivated by safety concerns as well as licensing requirements of the Family

Protection Services Board. Prior to the enactment of the Parking Lot Amendments, both

prohibitions were understood to cover the shelter’s parking areas.




                                                  18
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 19 of 32 PageID #: 19



       56.     Program B has also posted signs to this effect both inside and outside its shelter,

and at its outreach offices. The interior signage explains that “[t]o ensure a safe place for clients

and employees, weapons are not permitted on any of the work sites, domestic violence shelter

residence, and/or any property of [the program].” Although for security reasons there are no

exterior signs identifying the shelter building as a shelter, there is a large “no guns” sign (depicting

a pistol with a circle and slash, and the phrase “NO WEAPONS ON PROPERTY”) on the exterior

door, easily visible from the parking lot.

       57.     Although Program B has not altered the text of its policies or signs, the policies are

now applied only to the interior of the facilities and not to the parking areas. This change has

occurred solely due to the enactment of—and fear of enforcement under—the Parking Lot

Amendments. Program staff are well aware that the program has changed the scope of its policy,

without altering the language. If not for the Parking Lot Amendments, Program B would continue

to apply its no-weapons policies to the parking area.

       58.     The Parking Lot Amendments exacerbate the security risks faced by Program B,

making it more difficult for the program to protect its staff, its clients, and its clients’ children.

Program B has had situations where abusers or their family members come onto shelter property,

sometimes under false pretenses, making it difficult to quickly determine whether the individual

is on the property lawfully. In addition, estranged parents are permitted on the property of Program

B’s visitation and exchange centers. The Parking Lot Amendments constrain what staff can do or

say in such situations to address security concerns.

       59.     The executive director of Program B worries specifically about the impact of the

Parking Lot Amendments on the children who stay at the shelter. While the Parking Lot

Amendments’ Prohibition Provisions require that any firearms in the parking lot be in a locked car




                                                  19
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 20 of 32 PageID #: 20



or locked to the car, other sections forbid inquiry and verification or enforcement of that provision,

increasing the risks of unauthorized access by minors or others.

       60.     Recently, an employee at Program B left a handgun in the front seat of their car in

plain view in the shelter’s parking lot. The shelter’s executive director became alarmed because

shelter residents and their children were present in the area where the gun was left unattended, and

it could have been a tempting target for them or for any passersby—including abusers. Despite the

danger this posed to nearby residents, children, and staff, the executive director felt constrained by

the Parking Lot Amendments in determining how to best respond in the interest of shelter safety.

Program C

       61.     Program C operates a licensed domestic-violence shelter on property that it owns.

The program also exercises care, custody, and control of the parking lot at the side of the building,

which is most regularly used by shelter clients and staff. The shelter staff can generally recognize

the cars in the parking lot and have previously told people (particularly abusers or abusers’ family

members) parked in the lot that they had to leave.

       62.     The program’s mission is “to protect victims, prevent violence and empower

survivors of domestic violence, sexual assault, stalking, and human trafficking.” The program’s

resident handbook tells residents that the program’s “goal is to ensure your safety while making

sure that your needs are being met.” It further explains that the residence “is a shelter for people

who have experienced interpersonal violence. The overall goal for the shelter is to create a safe

space that promotes healing, empowerment, and independence.” The shelter explains that for

safety purposes, the resident’s belongings and rooms may be searched based on the report of drugs

or a weapon.




                                                 20
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 21 of 32 PageID #: 21



       63.     The program’s resident handbook also explains that “[f]or the safety of all

community members and to stay compliant with family protection services board regulations, [the

program] (and its premises) is an alcohol/drugs/weapon free community.” In addition, the

employee manual states that “firearms and weapons are prohibited on [program] property.”

Possession of a firearm or other weapon on the program’s “premises” is grounds for discipline.

Similarly, the program has maintained signs on its property, which say that no firearms or other

weapons are allowed on the property.

       64.     Contrary to the program’s rules, residents sometimes bring weapons onto the

property. While the program does not search residents’ cars, when staff learn of a weapon in a

resident’s vehicle, they direct the resident to remove the weapon from the property and give it to

a friend or family member. If residents ask whether they could store a firearm in the car, the

program would not allow them to. In one previous case, a resident kept a machete in her vehicle.

When asked about the presence of the machete, the resident agreed to give it to a family member.

In another situation, which took place before the Parking Lot Amendments were enacted, staff

learned of a firearm in a resident’s vehicle parked in the shelter’s parking lot and directed her to

remove it from the property. Although both situations involved the removal of a weapon from a

vehicle, the Parking Lot Amendments have created an absurd situation where staff are still

permitted to tell a resident to remove a machete from the property, but not a gun.

       65.     The program has not had to enforce this policy since the Parking Lot Amendments

were passed, and is now uncertain of its rights and what it can and cannot do. The executive

director of Program C wants to be able to continue to tell residents and other visitors to remove

any firearms from the parking lot. She believes that this is necessary to maintain the safety of the

program’s clients and that this is her duty to shelter residents. She believes that that Parking Lot




                                                21
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 22 of 32 PageID #: 22



Amendments put her and her program in a “catch-22” situation in which the state is telling the

shelter that there is one less way that it can protect its clients.

The Parking Lot Amendments infringe on the coalition members’ constitutional rights and
endanger their employees and residents

        66.     By forcing coalition members to allow firearms on their property in contravention

of their guiding principles and by prohibiting shelters from even asking about the presence of

firearms, the Parking Lot Amendments violate the coalition members’ First Amendment and Due

Process rights under the U.S. Constitution.

        67.     The Parking Lot Amendments increase the dangers faced by coalition members,

their employees, and their clients by forcing the members to permit guns to be brought into the

parking area, and by curtailing the discretion of shelter staff to ask about, look for, or respond to

the presence of a firearm inside a vehicle. Even with clear policies forbidding weapons, the

complexities of running a domestic-violence shelter mean that shelter staff are frequently called

upon to use discretion in deciding how best to respond to a potential security problem. An example

common to several coalition members is when shelter staff encounter unrecognized cars on shelter

property and must determine what drivers’ or occupants’ intentions are and how to respond.

Sometimes, inquiry reveals that the driver is an abuser or other prohibited person, and staff call

the police. Other times, the driver is simply lost or looking for a neighboring business. In neither

case, however, does staff know (without asking or looking in the car) whether the driver has a

weapon.

        68.     Although trespassing abusers are not generally entitled to protection under the

Parking Lot Amendments, the law inhibits shelters from investigating the presence of firearms—

or enforcing a policy prohibiting them—even when a person’s status as an invitee or trespasser is

unclear. In addition, abusers may bring guns into the parking areas of visitation and exchange



                                                    22
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 23 of 32 PageID #: 23



centers, in close proximity to their children and (potentially) their victim, because these facilities

serve abuser and victim alike. In such situations, the Parking Lot Amendments inhibit coalition

members from using their professional judgment to decide how best to respond to dynamic security

concerns.

       69.     When coalition members are unable to adequately provide for the safety of a client

and her children, they may be forced to transfer the client and children to another shelter program

in West Virginia or even in another state. At intake, each shelter assesses the abuser’s propensity

for lethal violence through a series of interview questions about topics such as threatened or past

violence, the abuser’s access to firearms, and the presence of children in the home. If a victim’s

abuser has a high “lethality,” the shelter may implement additional security precautions including

a full or partial lockdown of the shelter, asking law enforcement to make extra patrols for

suspicious persons and vehicles, or even transferring the victim to a shelter run by a different

program. By curtailing coalition members’ ability to control firearms on their own property, the

Parking Lot Amendments increase the likelihood that a security concern will rise to the level where

only a physical transfer of the victim will suffice to guard against violence. Transferring a victim

to a new shelter is preferable to leaving them at risk, but it is not a desirable outcome. It inhibits

the original program from providing direct services to an individual that lives within its service

area, and it often means housing the victim far from her family, friends, and support network. This

infringes the free-association rights of both the coalition-member program and the client that has

sought its services.

       70.     In addition, the Parking Lot Amendments exacerbate the coalition members’

security concerns by requiring them to allow residents and employees to leave guns in cars. This

increases the risk that clients, or their children, may access the weapons and hurt themselves or




                                                 23
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 24 of 32 PageID #: 24



others. In addition, this increases the likelihood of guns being stolen from cars parked at coalition

members’ shelters, a special risk given that abusers often have the keys to their victim’s cars. The

Parking Lot Amendments also irrationally prohibit coalition members from barring or inquiring

about the presence of firearms in the cars of residents and employees, but not other deadly weapons,

such as knives.

       71.     The role of professional judgment and experience in such situations is paramount.

Where experience and a desire to keep their property safe led many coalition members to enforce

a uniform ban on firearms in residents’ cars before the Parking Lot Amendments were enacted,

the law now prevents them from doing so. Where coalition members once exercised their judgment

to ask about weapons at intake or if they learned of them from another resident, the Parking Lot

Amendments now likewise forbid this common-sense inquiry.

       72.     The Parking Lot Amendments further harm the coalition and its members by

forcing them to adopt policies that are inconsistent with their fundamental mission to provide

sanctuary for abuse victims and to combat institutional violence. The firearms-related policies that

coalition members have developed, and the strategies they use to implement them, go beyond

protecting the physical safety of coalition members’ staff, clients, and others on shelter property.

They also serve the core aim of each coalition member to provide a safe space for victims seeking

to escape the trauma of an abusive relationship. These goals and policies all align with the overall

mission of the coalition, which is “to end personal and institutional violence in the lives of women,

children, and men” and to transform societal attitudes through the promotion of “values of respect,

mutuality, accountability, and non-violence.”




                                                 24
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 25 of 32 PageID #: 25



                                     CAUSES OF ACTION

                                         COUNT I
                              Violation of 42 U.S.C. § 1983
             (Free Speech under the First Amendment to the U.S. Constitution)

       73.     West Virginia Code § 61-7-14(d)(2)(A) prohibits property owners in the state from

“violat[ing] the privacy rights of a customer, employee, or invitee” by making a “verbal or written

inquiry, regarding the presence or absence of a firearm locked inside or locked to a motor vehicle”

in the property owner’s parking lot. The prohibition does not contain any exceptions for safety

concerns, nor does it define the term “privacy rights.”

       74.     West Virginia Code § 61-7-14(d)(2)(C) states that no property owner “may take

any action against a customer, employee, or invite based upon verbal or written statements of any

party concerning possession of a firearm stored inside a motor vehicle in a parking lot for lawful

purposes, except upon statements made pertaining to unlawful purposes or threats of unlawful

actions involving a firearm made in violation of § 61-6-24 of this code.” The phrase “take any

action” is not defined.

       75.     These provisions are speaker-based restrictions on speech because they regulate the

speech of only that class of persons who own, lease, or control property in West Virginia.

       76.     These provisions are also content-based restrictions on speech because they

prohibit speech based on the message that a speaker conveys.

       77.     The restrictions on speech contained within these provisions infringe on the First

Amendment rights to free speech of plaintiff’s constituent members.

       78.     Section 61-7-14(d)(2)(A) is also void for vagueness because it fails to define the

term “privacy rights of a customer, employee, or invitee” with sufficient precision and particularity




                                                 25
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 26 of 32 PageID #: 26



as to give the coalition members fair notice of what (if any) forms of inquiry concerning the

presence of a firearm are permitted or prohibited under the statute.

        79.     This vagueness chills the coalition members’ right to engage in speech protected

by the First Amendment. In addition, certain of the plaintiff’s members have engaged in self-

censorship by instructing staff that they are no longer permitted to inquire about the presence of a

firearm in a shelter resident’s vehicle under any circumstances, even if warranted in the interest of

facility security.

        80.     Certain members also intend to engage in speech that is prohibited by the Parking

Lot Amendments, both as a matter of enforcing preexisting policies that concern the possession of

weapons on members’ property, and as a matter of investigating (as circumstances warrant)

particular security threats that regularly occur on members’ properties. The plaintiff’s members

fear that if they make such inquiries, they will face a civil enforcement action by the defendant

under the Parking Lot Amendments or a lawsuit by a private party who claims to be aggrieved by

a shelter’s actions.

        81.     Section 61-7-14(d)(2)(C) is also void for vagueness because it fails to define the

phrase “take any action” with sufficient precision and particularity as to give the plaintiff’s

members fair notice of what conduct is permitted or prohibited in response to discovery that a

customer, employee, or invitee is in possession of a firearm stored inside a motor vehicle in a

parking lot. For example, it is not clear if coalition-member staff may call the police if they feel

unsafe due to the presence of a firearm in their parking lot.

        82.     Sections 61-7-14(d)(2)(A) and (C) prohibit and chill the speech of coalition

members. In the absence of prospective relief, the plaintiff’s members will continue to either




                                                 26
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 27 of 32 PageID #: 27



refrain from protected speech or else be subject to a real threat of civil enforcement action by the

defendant or others who claim to be aggrieved by the members’ actions.

       83.     Sections 61-7-14(d)(2)(A) and (C) are invalid under the First Amendment of the

United States Constitution, as applied to the states under the Fourteenth Amendment, because they

violate the free speech rights of the plaintiff’s member programs. As a result, the plaintiff seeks

declaratory and injunctive relief against defendant Patrick J. Morrisey.

                                       COUNT II
                              Violation of 42 U.S.C. § 1983
       (Freedom of Association under the First Amendment to the U.S. Constitution)

       84.     Each of the coalition members holds as their core mission the establishment of a

sanctuary for victims of domestic abuse that is free from actual or threatened violence. To fulfill

these missions, and to provide a safe and secure space to deliver necessary services to abuse

victims, each coalition member has adopted policies that restrict or prohibit deadly weapons on its

property. The adoption and full implementation of these policies is integral to creating an

environment in which each coalition member can freely associate with abuse victims and their

children who need its services and who live within its service area.

       85.     The Parking Lot Amendments impede coalition members from enacting and

implementing policies to provide the safe spaces for abuse victims that are necessary to effectively

deliver services and effect their mission. As a direct consequence of, and solely due to, the Parking

Lot Amendments, certain of the plaintiff’s members have been forced to now permit firearms into

parking lots contrary to their organization’s mission. Other coalition members desire and intend to

implement and enforce policies concerning firearms in their parking areas that are forbidden by

the Parking Lot Amendments, and fear the threat of civil enforcement action by the defendant or

a lawsuit by a private party if they do so.




                                                 27
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 28 of 32 PageID #: 28



       86.      By inhibiting coalition members from establishing safe and secure environments

that are free from weapons, the Parking Lot Amendments also obstruct actual and potential clients

of coalition members from accessing direct services in an environment that is conducive to healing

and recovery.

       87.      Because the Parking Lot Amendments infringe on the rights of coalition members

and their clients to freely associate, these provisions violate the rights of coalition members and

clients guaranteed by the First Amendment to the United States Constitution, as applied to the

states under the Fourteenth Amendment. The plaintiff therefore seeks declaratory and injunctive

relief against defendant Patrick J. Morrisey to enjoin him from enforcing these provisions against

the plaintiff’s members.

                                         COUNT III
                                Violation of 42 U.S.C. § 1983
                 (Substantive Due Process under the Fourteenth Amendment
                                  to the U.S. Constitution)

       88.      The Fourteenth Amendment to the United States Constitution provides that a state

shall not “deprive any person of life, liberty, or property, without due process of law.”

       89.      The substantive component of the Fourteenth Amendment’s Due Process Clause

includes not only the privileges and rights expressly enumerated by the Bill of Rights, but also the

fundamental rights implicit in the concept of ordered liberty.

       90.      The Parking Lot Amendments violate the fundamental rights of the coalition

members to make decisions about personal security for themselves, their employees, their residents,

and other invitees on their own property.

       91.      Because coalition members provide domestic-violence services and housing to

victims of domestic violence and their children—some of the most vulnerable people in our

society—the risk of harm to the coalition members, their employees, and their residents and other



                                                 28
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 29 of 32 PageID #: 29



invitees caused by the deprivation of these rights is both real and significant. Given the strong link

between domestic violence and the unlawful use of firearms, this risk is far higher than the average

person or the public at large.

       92.     As entities that own, lease, or control private property, the coalition members

possess fundamental property rights to deny access to, or exclude persons with firearms from, their

property. The right to exclude others to protect one’s own personal safety, like the right to

physically occupy real property, is among the core natural and inherent rights of property owners,

and is a fundamental right implicit in the concept of ordered liberty protected by the Fourteenth

Amendment.

       93.     The Parking Lot Amendments infringe coalition members’ fundamental rights to

control their own private property by forcing them to allow firearms, and persons in possession of

firearms, in areas of their property from which they would otherwise be excluded.

       94.     To protect their personal security and that of their residents and other invitees, and

in exercising their fundamental right to control access to their own private property, the plaintiff’s

members desire and intend to implement and enforce policies concerning firearms in their parking

areas that are forbidden by the Parking Lot Amendments. These members fear the threat of civil

enforcement action by the defendant or a lawsuit by a private party if they were to do so.

       95.     The defendant’s interference with the coalition members’ fundamental rights is

unconstitutionally arbitrary, does not serve any legitimate state interest, and (even if did serve a

legitimate interest) would not be narrowly tailored to serve that interest.

       96.     West Virginia Code § 61-7-14(d) is invalid under the Fourteenth Amendment of

the United States Constitution, as it violates the due process rights of the plaintiff’s members. As

a result, the plaintiff seeks declaratory and injunctive relief against defendant Patrick J. Morrisey.




                                                 29
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 30 of 32 PageID #: 30



                                        COUNT IV
                               Violation of 42 U.S.C. § 1983
                 (Procedural Due Process under the Fourteenth Amendment
                                 to the U.S. Constitution)

       97.     West Virginia Code §§ 61-7-14(d)(2)(A) and (B) purport to prohibit persons who

own, lease, or control property from “violating the privacy rights” of customers, employees, and

invitees through certain forms of investigatory conduct. But the Parking Lot Amendments do not

define the term “privacy rights” or specify the circumstances in which such rights are supposedly

violated.

       98.     Courts in West Virginia do not recognize—and have never recognized—a right of

privacy on the part of customers, employees, or invitees to be free from inquiry regarding their

possession of deadly weapons. Nor have courts in West Virginia recognized a right of privacy on

the part of customers, employees, or invitees to be free from reasonable search by owners of private

property concerning the presence of dangerous articles in their vehicles. That the vague “privacy

rights” referred to in the Parking Lot Amendments are apparently at odds with existing law only

compounds the vagueness problem.

       99.     West Virginia Code §§ 61-7-14(d)(2)(A) and (B) are void for vagueness because

the vague term “privacy rights” does not provide a person of ordinary intelligence a reasonable

opportunity to know what conduct is proscribed.

       100.    In addition, West Virginia Code § 61-7-14(d)(2)(C) purports to forbid persons who

own, lease, or control real property from “tak[ing] any action against a customer, employee, or

invitee” based on written or verbal statements about the possession of a firearm in a vehicle. But

the provision does not define the phrase “any action against” with sufficient particularity to provide

a person of ordinary intelligence a reasonable opportunity to know what conduct is prohibited.




                                                 30
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 31 of 32 PageID #: 31



         101.   Because they are unable to determine what conduct is prohibited by West Virginia

Code § 61-7-14(d)(2), certain of the plaintiff’s members have self-censored their constitutionally

protected speech, and have refrained from taking actions with respect to persons suspected of

possessing firearms in the plaintiff’s members’ parking lots that they would otherwise have

undertaken.

         102.   Other coalition members desire and intend to implement and enforce policies

concerning firearms in their parking areas that are or may be forbidden by the Parking Lot

Amendments. These coalition members fear the threat of civil enforcement action by the defendant

or a lawsuit by a private party if they were to do so.

         103.   By failing to provide sufficient notice of what conduct is proscribed and punishable

by law, these provisions deprive the plaintiff’s members of their right to due process of law

protected by the Fourteenth Amendment. The plaintiff therefore seeks declaratory and injunctive

relief against defendant Patrick J. Morrisey to enjoin him from enforcing these provisions against

plaintiff’s members.

                                      REQUESTED RELIEF

         The plaintiff respectfully requests that this Court enter judgment in its favor and that the

Court:

         A.     Declare that the challenged provisions of West Virginia Code § 61-7-14(d) violate

the rights of the plaintiff’s members under the First Amendment to the U.S. Constitution;

         B.     Declare that the challenged provisions of West Virginia Code § 61-7-14(d) violate

the rights of the plaintiff’s members under the Due Process Clause of the Fourteenth Amendment

to the U.S. Constitution;




                                                 31
    Case 2:19-cv-00434 Document 1 Filed 06/06/19 Page 32 of 32 PageID #: 32



       C.      Enjoin the defendant from enforcing the challenged provisions of West Virginia

Code § 61-7-14;

       D.      Award the plaintiff attorney’s fees under 42 U.S.C. §§ 1983 and 1988; and

       E.      Grant such other relief as the Court may deem just and proper.

 Date: June 6, 2019                              Respectfully submitted,

                                                 /s/ J. David Fenwick
                                                 J. David Fenwick (W. Va. Bar No. 6029)
                                                 Lucas R. White (W. Va. Bar No. 12501)
                                                 GOODWIN & GOODWIN, LLP
                                                 300 Summer Street, Suite 1500
                                                 P.O. Box 2107
                                                 Charleston, WV 25328
                                                 (304) 346-7000
                                                 jdf@goodwingoodwin.com
                                                 lrw@goodwingoodwin.com


 Deepak Gupta*                                   Eric Tirschwell*
 Jonathan E. Taylor*                             Alla Lefkowitz*
 GUPTA WESSLER PLLC                              James Miller*
 1900 L Street, NW, Suite 312                    EVERYTOWN LAW
 Washington, DC 20036                            450 Lexington Avenue
 (202) 888-1741                                  P.O. Box 4184
 deepak@guptawessler.com                         New York, NY 10017
                                                 (646) 324-8222
                                                 etirschwell@everytown.org
 *pro hac vice forthcoming




                                               32
